Case: 14-60240      Document: 00512919357         Page: 1    Date Filed: 01/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60240
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 29, 2015
RUTH E. ZUFELT,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff - Appellant

v.

HUNTINGTON INGALLS, INCORPORATED,

                                                 Defendant - Appellee



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:12-CV-386


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The court has considered this appeal in light of the briefs, district court
opinion, and pertinent portions of the record. We find no reversible error of
law or fact and affirm for essentially the reasons stated by the trial court.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.